DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 07/20/2022 has been entered. Claims 1 – 16 remain pending in the application. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the amendments filed have necessitated a new grounds of rejection.
As such, applicant’s arguments are found unpersuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Segawa (US-6463835-B1), hereinafter Segawa in view of Tsunoda (US-20200279158-A1), hereinafter Tsunoda.
Regarding claim 1, Segawa teaches:
A gripping force adjustment device for adjusting a gripping force exerted on a workpiece (see at least Col. 3: “The driving motor is capable of controlling gripping force with which the gripping jaws grip the workpiece”) by a jig for fixing the workpiece in a machine tool (see at least Col. 3: “In addition, the present invention provides a method of controlling a motor-driven chucking device in which gripping jaws of a chuck provided on a main spindle rotatably supported by a headstock of a machine tool are opened or closed by a position controllable driving motor to grip a workpiece.” Wherein the chuck is the type of jig.) that machines the workpiece (see at least Col. 10: “The NC machining program memory 56 contains an NC machining program for releasing a workpiece from the chuck 15, actuating the chuck 15 to hold a workpiece, and performing machining by moving a tool post”), the gripping force adjustment device comprising:
A data acquisition unit (see at least Col. 10: “As the input/output equipment, a display device 58 for displaying characters and figures and an input device 59 used by the operator to input data are connected to the bus 52 through an interface circuit”) configured to acquire at least first data indicating a machining state (see at least Col. 12 – Col. 13: “The chuck setting screen displays various chucking data stored in the chucking data memory 57. Regarding the chucking data, a group of chucking data is stored for each type of workpiece (i.e. for each type of machining).” Wherein the machining state is being interpreted as the type of machining being done given the type of workpiece) and second data relating to a gripping state sensed on the workpiece by the jig (see at least Col. 13: “The chucking data will be described below … Gripping force is a set value for gripping force for holding a workpiece.” Wherein here gripping force is listed as a type of chucking data used).
Segawa does not teach, but Tsunoda teaches:
A data acquisition unit configured to acquire that acquires at least data indicating a machining state sensed by the machine tool (see at least [0038]: “Acquisition of the data by the data acquisition unit 34 is attained through the execution of the system programs read from the ROM 12 by the CPU 11 included by the machining condition adjustment device 1 illustrated in FIG. 1 and the arithmetic processing primarily by the CPU 11 with use of the RAM 13 and the nonvolatile memory 14. The data acquisition unit 34 stores, in the acquired data storage unit 52, the data, related to the state and the result of the machining by the machine tool 2, inputted from the control unit 32, the data related to the result of the machining, inputted by an operator from the display/MDI unit 70, the machining type determined by the machining type determination unit 33, and the like.” 
See further [0026]: “In the nonvolatile memory 14, various types of data (…information on workpieces such as materials and shapes of the workpieces, power to be consumed by each motor, dimension values and surface quality of portions of machined workpieces and temperatures of portions of the machine tool that have been measured by sensors 3, or the like, for instance)”).
A pre-processing unit configured to create further data to be used in machine learning based on the first and second data acquired by the data acquisition unit (see at least [0042]: “ Preprocessing by the preprocessing unit 36 is carried out through the execution of the system programs read from the ROM 12 by the CPU 11 included by the machining condition adjustment device 1 illustrated in FIG. 1 and the arithmetic processing primarily by the CPU 11 with use of the RAM 13 and the nonvolatile memory 14. The preprocessing unit 36 produces learning data to be used for machine learning by the machine learning device 100, based on the data acquired by the data acquisition unit 34 and the priority condition data stored in the priority condition storage unit 56. The preprocessing unit 36 produces the learning data in which the data acquired by the data acquisition unit 34 (and stored in the acquired data storage unit 52) has undergone conversion (such as digitization or sampling) into a unified format that is handled in the machine learning device 100 and outputs the produced learning data together with the machining type to the machine learning device 100”); 
And a machine learning device configured to execute, based on the further data created by the pre-processing unit, machine learning processing (see at least [0032]: “An interface 21 connects the machining condition adjustment device 1 and the machine learning device 100. The machine learning device 100 includes a processor 101 which controls the whole machine learning device 100, a ROM 102 in which system programs and the like are stored, a RAM 103 for temporary storage in processes related to machine learning, and a nonvolatile memory 104 which is used for storage of a learning model or the like”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention of Segawa with the machine learning, data acquisition, and processing methods as taught by Tsunoda because as stated by Tsunoda, the invention would allow the device it is implemented on to be optimized by controlling the settings and monitoring the outputs from the device (see at least Background and Summary).

Regarding claim 2, Segawa teaches: 
The gripping force adjustment device according to claim 1, comprising:
State data including at least tool data including information relating to a tool used in the machining performed on the workpiece by the machine tool (see at least Col. 10: “The NC system 50 is connected to the spindle motor 4 of the NC lathe through the C-axis/spindle control unit 410 and an amplifier 411. The velocity of revolutions (rotational speeds) of the spindle motor 4 is fed back to the amplifier 411 through a detector 412 to maintain a predetermined velocity of revolutions. The angular position about the C-axis of the main spindle 2 is fed back to the C-axis/spindle control unit 410 from the detector 412, thereby allowing the main spindle 2 to be positioned at a desired angular position.” Where here, the NC lathe is the tool, and the tool data is the rotational speed and angular position of the spindle motor of the lathe.)
Machining condition data including information relating to machining conditions of the machining performed on the workpiece by the machine tool (see at least Col. 19:  “That the torque limiting value T1 has been reached at this point of time means that the chuck 15 is in an abnormal condition, e.g. clogging with chips” Wherein here the Torque limiting value data is used to track the machining condition);
Workpiece data including information relating to the workpiece machined by the machine tool, (see at least Col. 12 – Col. 13: “The chuck setting screen displays various chucking data stored in the chucking data memory 57. Regarding the chucking data, a group of chucking data is stored for each type of workpiece (i.e. for each type of machining)”);
Jig data including information relating to the type of the jig (see at least Col. 9: “The chuck basic parameters 551 are various parameters inherent in the chuck 15, which are displayed on a chuck maintenance screen (see FIG. 4) of the display device 58. The chuck basic parameters 551 are set by the machine tool manufacturer” Where here it is noted again that the chuck is the jig, and that the parameters of the particular chuck are being interpreted as the jig data);
Machining step data including information relating to machining steps implemented on the workpiece by the machine tool (see at least Fig. 8 and Col. 15: “The program for executing the illustrated processing is contained in the chuck control program 541 and called from the main routine of the chuck control program 541”);
Gripping force data including information relating to the gripping force exerted on the workpiece by the jig (see at least Col. 13: “The chucking data will be described below … Gripping force is a set value for gripping force for holding a workpiece”);
And gripping force suitability data indicating the suitability of the gripping force exerted on the workpiece by the jig (see at least Col. 12: “Maximum gripping force is gripping force obtained when the spindle motor 4 generates the maximum driving torque. Minimum gripping force is a lower-limit value of gripping force with which a workpiece can be gripped. Gripping force setting unit is a unit quantity used in gripping force setting”);
Segawa does not teach, but Tsunoda teaches: 
Wherein the pre-processing unit is configured to create data to be used in supervised 81learning executed by the machine learning device label data (see at least [0061]: “On condition that the machine learning device 100 carries out the supervised learning, for instance, the preprocessing unit 36 produces a set of state data S and label data L in given formats in the learning, as the learning data.”)
And the machine learning device comprises a learning unit configured to generate, based on the state data and the label data, a learning model (see at least [0048]: “Selection of the learning model by the learning model selection unit 105 is carried out through the execution of the system programs read from the ROM 102 by the processor 101 included by the machining condition adjustment device 1 illustrated in FIG. 1 and the arithmetic processing primarily by the processor 101 with use of the RAM 103 and the nonvolatile memory 104. The learning model selection unit 105 according to the embodiment selects, from the learning model storage unit 130, a learning model corresponding to the machining type inputted from the preprocessing unit 36 and causes the selected learning model to be used for the learning by the learning unit 110 and decision making by the decision making unit 122. On condition that the learning model corresponding to the machining type inputted from the preprocessing unit 36 is not stored in the learning model storage unit 130, the learning model selection unit 105 may newly generates an initialized learning model corresponding to the machining type and may store the learning model in the learning model storage unit 130”) on which the machining state and 82the gripping state are associated with the suitability of the gripping force exerted on the workpiece by the jig. Here it is noted that within Segawa, the suitability data of the gripping force exerted on the workpiece by the jig is known. 
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date to apply this machine learning steps as provided to process the data from the invention of Tsunoda, including the machining state and gripping state, in order to improve the functioning and accuracy of the device. It is noted that the application of machine learning to improve functioning of a variety of devices is already well known within the art, such as: Gotou (US-20180222046-A1) and Ooba (US-20180126558-A1), further rendering such a modification obvious.

Regarding claim 4:
Regarding claim 4, Segawa teaches:
The gripping force adjustment device according to claim 1, comprising:
State data including at least tool data including information relating to a tool used in the machining performed on the workpiece by the machine tool (see at least Col. 10: “The NC system 50 is connected to the spindle motor 4 of the NC lathe through the C-axis/spindle control unit 410 and an amplifier 411. The velocity of revolutions (rotational speeds) of the spindle motor 4 is fed back to the amplifier 411 through a detector 412 to maintain a predetermined velocity of revolutions. The angular position about the C-axis of the main spindle 2 is fed back to the C-axis/spindle control unit 410 from the detector 412, thereby allowing the main spindle 2 to be positioned at a desired angular position.” Where here, the NC lathe is the tool, and the tool data is the rotational speed and angular position of the spindle motor of the lathe.)
Machining condition data including information relating to machining conditions of the machining performed on the workpiece by the machine tool (see at least Col. 19:  “That the torque limiting value T1 has been reached at this point of time means that the chuck 15 is in an abnormal condition, e.g. clogging with chips” Wherein here the Torque limiting value data is used to track the machining condition);
Workpiece data including information relating to the workpiece machined by the machine tool, (see at least Col. 12 – Col. 13: “The chuck setting screen displays various chucking data stored in the chucking data memory 57. Regarding the chucking data, a group of chucking data is stored for each type of workpiece (i.e. for each type of machining)”);
Jig data including information relating to the type of the jig (see at least Col. 9: “The chuck basic parameters 551 are various parameters inherent in the chuck 15, which are displayed on a chuck maintenance screen (see FIG. 4) of the display device 58. The chuck basic parameters 551 are set by the machine tool manufacturer” Where here it is noted again that the chuck is the jig, and that the parameters of the particular chuck are being interpreted as the jig data);
Machining step data including information relating to machining steps implemented on the workpiece by the machine tool (see at least Fig. 8 and Col. 15: “The program for executing the illustrated processing is contained in the chuck control program 541 and called from the main routine of the chuck control program 541”);
Gripping force data including information relating to the gripping force exerted on the workpiece by the jig (see at least Col. 13: “The chucking data will be described below … Gripping force is a set value for gripping force for holding a workpiece”);
Segawa does not teach, but Takahashi teaches: 
Wherein the pre-processing unit is configured to create data to be used in supervised 81learning executed by the machine learning device label data (see at least [0061]: “On condition that the machine learning device 100 carries out the supervised learning, for instance, the preprocessing unit 36 produces a set of state data S and label data L in given formats in the learning, as the learning data.”)
And the machine learning device comprises a learning unit configured to generate, based on the state data and the label data, a learning model (see at least [0048]: “Selection of the learning model by the learning model selection unit 105 is carried out through the execution of the system programs read from the ROM 102 by the processor 101 included by the machining condition adjustment device 1 illustrated in FIG. 1 and the arithmetic processing primarily by the processor 101 with use of the RAM 103 and the nonvolatile memory 104. The learning model selection unit 105 according to the embodiment selects, from the learning model storage unit 130, a learning model corresponding to the machining type inputted from the preprocessing unit 36 and causes the selected learning model to be used for the learning by the learning unit 110 and decision making by the decision making unit 122. On condition that the learning model corresponding to the machining type inputted from the preprocessing unit 36 is not stored in the learning model storage unit 130, the learning model selection unit 105 may newly generates an initialized learning model corresponding to the machining type and may store the learning model in the learning model storage unit 130”) in which the machining state and 82the gripping state are associated with the suitability of the gripping force exerted on the workpiece by the jig. Here it is noted that within Segawa, the suitability data of the gripping force exerted on the workpiece by the jig is known. 
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date to apply the machine learning steps as provided to process the data from the invention of Segawa, including the machining state and gripping state, in order to improve the functioning and accuracy of the device. It is noted that the application of machine learning to improve functioning of a variety of devices is already well known within the art, such as: Gotou (US-20180222046-A1) and Ooba (US-20180126558-A1), further rendering such a modification obvious.

Claims 8 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Segawa, Tsunoda, and Gotou (US-20180222046-A1), hereinafter Gotou.

Regarding claim 8, modified Segawa has all of the elements of a gripping force adjustment device according to claim 2 as discussed above. 
Segawa does not disclose, however, Gotou does teach:
A gripping force adjustment system, comprising: a plurality of devices connected to each other by a network, the plurality of devices including at least a first gripping force adjustment device which is the gripping force adjustment device according to claim 2. (see at least Fig. 11, wherein it is noted that the result of the machine learning is shared with a connected network of devices, and wherein the devices are designed to control handling of workpieces).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Segawa and Takahashi to include the system of connected devices as taught by Gotou, because as taught by Gotou, having the devices connected together allows the devices to “mutually exchange or share a result of machine learning”, reducing the time necessary to train a plurality of devices.

Regarding claim 9, modified Segawa has all of the elements of claim 8 as discussed above. 
Segawa does not disclose however, Gotou does teach: 
The gripping force adjustment system according to claim 8, wherein the plurality of devices include a computer provided with a further machine learning device, the computer is configured to acquire at least one learning model generated by learning executed by the learning unit of the first gripping force adjustment device, and the further machine learning device provided in the computer is configured to execute optimization and streamlining based on the acquired at least one learning model. (see at least Fig. 11, wherein the figure denotes a machine learning device including a learning unit which creates a learning model involving a reward calculation and a value function. Further, this is used to optimize the result [0064]: “Unsupervised learning is a technique in which a large quantity of input data alone are provided to the machine learning device to learn how the input data are distributed and the device that performs compression, classification, shaping or the like with respect to the input data performs learning without being provided with corresponding teacher output data. For example, features in the data sets may be clustered into similar features. Using this result, it is possible to achieve prediction of output by allocating outputs such that some criterion is defined to optimize the result”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Segawa and Takahashi to include the system of connected devices as taught by Gotou, because as taught by Gotou, having the devices connected together allows the devices to “mutually exchange or share a result of machine learning”, reducing the time necessary to train a plurality of devices.

Regarding claim 10, modified Segawa has all of the elements of claim 8 as discussed above. 
Segawa does not disclose, however, Gotou does teach:
The gripping force adjustment system according to claim 8, wherein the plurality of devices further include a second gripping force adjustment device that is different from the first gripping force adjustment device, and the learning unit provided in the first gripping force adjustment device is configured to share a learning result acquired by the learning unit with the second gripping force adjustment device. (see at least Fig. 11 and [0098]: “Note that the machine learning device (first machine learning device) 6 in the workpiece picking device 300 according to the third embodiment is to correspond to the machine learning device (second machine learning device) 5 in the workpiece picking device … data may be mutually shared or exchanged in the plurality of corresponding machine learning devices (6) via a communication media);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Segawa and Takahashi to include the system of connected devices as taught by Gotou, because as taught by Gotou, having the devices connected together allows the devices to “mutually exchange or share a result of machine learning”, reducing the time necessary to train a plurality of devices.

Regarding claim 11, modified Segawa has all of the elements of claim 8 as discussed above.
Segawa does not disclose, however Gotou does teach:
The gripping force adjustment system according to claim 8, wherein the plurality of devices further include a second gripping force adjustment device that is different from the first gripping force adjustment device, and the second gripping force adjustment device is configured to provide, via the network, further data observed in the second gripping force adjustment device to be used during learning executed by the learning unit provided in the first gripping force adjustment device. (see at least Fig. 11 and [0098]: “FIG. 11 is a block diagram illustrating the workpiece picking device 300 according to the third embodiment and corresponds to that in which as operation determination unit 4, the machine learning device 6 is employed. Note that the machine learning device (first machine learning device) 6 in the workpiece picking device 300 according to the third embodiment is to correspond to the machine learning device (second machine learning device) … Further, similarly to the second embodiment, with respect to operation determination for determining one operation from at least one operation candidate as learned by the machine learning device 6, data may be mutually shared or exchanged in the plurality of corresponding machine learning devices (6) via a communication media. In addition, for example, the machine learning device 6 may be also incorporated in the robot control unit 30 and the robot controller 3 (unillustrated) including the holding position posture calculation units 31-1 to 31-n and the like, but may be also provided as an exclusive device separately from the robot controller 3” Here it is noted that the ability to share data between the two devices would include data observed by the second device being transferred to the first device.);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Segawa and Takahashi to include the system of connected devices as taught by Gotou, because as taught by Gotou, having the devices connected together allows the devices to “mutually exchange or share a result of machine learning”, reducing the time necessary to train a plurality of devices.

Regarding claim 12, modified Segawa has all of the elements of claim 4 as discussed above. 
Segawa does not disclose, however, Gotou does teach:
A gripping force adjustment system, comprising: a plurality of devices connected to each other by a network, the plurality of devices including at least a first gripping force adjustment device which is the gripping force adjustment device according to claim 4. (see at least Fig. 11 and [0098]: “FIG. 11 is a block diagram illustrating the workpiece picking device 300 according to the third embodiment and corresponds to that in which as operation determination unit 4, the machine learning device 6 is employed. Note that the machine learning device (first machine learning device) 6 in the workpiece picking device 300 according to the third embodiment is to correspond to the machine learning device (second machine learning device) 5 in the workpiece picking device 200 … Further, similarly to the second embodiment, with respect to operation determination for determining one operation from at least one operation candidate as learned by the machine learning device 6, data may be mutually shared or exchanged in the plurality of corresponding machine learning devices (6) via a communication media.”);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Segawa and Takahashi to include the system of connected devices as taught by Gotou, because as taught by Gotou, having the devices connected together allows the devices to “mutually exchange or share a result of machine learning”, reducing the time necessary to train a plurality of devices.


Allowable Subject Matter
Claims 3, 5-7, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 15 and 16 are considered allowable.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH NELESKI whose telephone number is (571)272-6064. The examiner can normally be reached 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on (571)270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.R.N./Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664